Order of the County Court of Nassau county reversed on the law and the facts, with costs, and the proceeding remitted to the commissioners of estimate for an appraisal in accordance with our views. In our opinion, the appellant is entitled to divide her property in the most advantageous way to produce the highest price, and for its most available use. Where ordinarily the rule laid down in Matter of City of New York (Fourth Ave.) (255 N. Y. 25) would apply, it does not apply here, because in this case it is apparent that Westover lane cannot be extended in a southerly direction thirty feet east of what would be a continuation of the present highway, but must be extended, if at all, in line with the present road. It is conceded that the land immediately to the east of damage parcel 14 is most available for residential lot development. In Matter of City of New York (Fourth Ave.) (supra) the lots on Park avenue could have been readily laid out twenty feet to the rear and still have the same depth, whereas it is obvious that the appellant’s land easterly of damage parcel 14 will be thirty feet less in depth if and when Westover lane is extended by condemnation, dedication, or by the appellant. Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ., concur.